Citation Nr: 0739433	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-28 528	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to an increased rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from September 1, 
1967, to December 31, 1992, with 4 years and 9 months of 
active service prior to September 1, 1967.  

This case come to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that in an August 2006 rating decision, the 
RO denied the veteran's claims for service connection for 
glaucoma and for coronary artery disease.  In September 2006, 
the veteran's appeal for a higher rating for bilateral 
hearing loss was certified to the Board.  In April 2007, the 
RO received congressional correspondence which included a 
letter from the veteran to his congressman.  In the letter, 
dated April 2007, the veteran made arguments with respect to 
his claims for service connection for glaucoma and for 
coronary artery disease.  

Given the veteran's expressed dissatisfaction with the August 
2006 decision, and because the RO subsequently issued a June 
2007 letter in which it led the veteran to believe that the 
Board had jurisdiction of at least one of these issues, the 
Board liberally construes the veteran's arguments in the 
April 2007 letter as a notice of disagreement with the denial 
of his claims for service connection for glaucoma and for 
coronary artery disease.  The claims file does not reflect 
that a statement of the case (SOC) has been issued concerning 
these claims.  Consequently, the Board does not in fact have 
jurisdiction to review these issues.  38 C.F.R. §§ 20.200, 
20.202 (2007).  Nevertheless, the issues will be remanded 
with instructions to issue an SOC.  (The decision below 
addresses the veteran's withdrawal of his appeal for a higher 
rating for bilateral hearing loss.)

Finally, the Board notes that the veteran is service 
connected for degenerative arthritis of the knees, of the 
shoulders, and the thoracic spine (rated as a single 
disability).  In the above-noted April 2007 letter, the 
veteran reported that he had a severe arthritic condition and 
that it had worsened.  He also noted that he was receiving 
treatment at the VA Medical Center in Kansas City.  The Board 
liberally construes the veteran's statements as a claim for 
an increased rating for his degenerative arthritis of the 
knees, of the shoulders, and the thoracic spine.  As this 
raised claim has not been considered by the RO, it is not 
before the Board; hence it is referred to the RO for 
appropriate action.  


FINDING OF FACT

On November 2007, prior to the promulgation of a decision, 
the Board received notification from the veteran that a 
withdrawal of his appeal for a higher rating for bilateral 
hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran for his claim for a higher rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran has withdrawn his appeal 
with respect to his claim for an increased rating for 
bilateral hearing loss.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue and it is dismissed.  


ORDER

The appeal of the claim for a higher rating for bilateral 
hearing loss is dismissed.


REMAND

As noted above, in an August 2006 rating decision, the RO 
denied the veteran's claims for service connection for 
glaucoma and for coronary artery disease.  In an April 2007 
letter, the veteran made arguments with respect to his claims 
for service connection for glaucoma and for coronary artery 
disease.  For the reasons already set forth, the Board has 
liberally construed the veteran's arguments in his April 2007 
letter as an expression of disagreement with the August 2006 
rating decision denying service connection for glaucoma and 
for coronary artery disease.  

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claims, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claims for service connection for glaucoma 
and for coronary artery disease must be remanded to the RO 
for the issuance of an SOC.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after an 
SOC is issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

In light of the foregoing, these matters are REMANDED for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claims for service connection for 
glaucoma and for coronary artery disease.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal of 
these issues.  (The veteran and his 
representative are hereby reminded that 
appellate consideration of either claim 
may be obtained only if a timely appeal 
is perfected.)  If, and only if, the 
veteran files a timely appeal, the case 
should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


